DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Sense & Response Service Architecture (SARESA): An Approach towards a Real-time Business Intelligence Solution and its use for a Fraud Detection Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), and Seta (US-6430993-B1).
Regarding claims 1, 7, 19 Nguyen teaches a method, comprising: 
building a model (Nguyen page 79 column 1 paragraph 1, “Changes of a business process or settings in the operational environment must not disrupt the interoperability with the event stream processing. An adaptive platform for the event stream processing is required to deal with the changes of the operational environment.” The system of Nguyen adaptively models the business process, which can be understood as continuously building the rule base for the first expert system.); 
provide the model to a first expert system (Nguyen page 79 column 1 paragraph 1, “Continuous data integration [7] enables (near) real-time capturing and loading from different operational sources and event-based triggering of actions even during data integration. This sort of data integration results in an increasing number of late-arriving data (e.g. due to propagation delays), because timeliness becomes more important. • Highly available analytical environments based on an analysis engine that can consistently generate and provide access to current business analyses at any time not restricted by loading windows typical of the common batch approach. • Recommendations on discovered situations or exceptions: which require Active decision engines that can trigger (ruledriven) tactical decisions for “routine-type tasks” encountered in an analytical environment.”); 
Nguyen page 79 column 1 paragraph 3, “To satisfy the requirements mentioned above, it is necessary to enable a complete business intelligence process to observe, understand, predict, react to, reorganize, automate and control the feedback loops in real-time. Therefore, the Real-time Business Intelligence in our vision must include analytical services which are continuously fed with data from the operational environment and can be directly invoked by other systems. The objective of analytical services is to handle realtime data and to cope with continuously updated data.” Here the analytical / rule based model responds to real-time data, and the adaptive event stream processing / the high level business process makes changes to the operational environment, including e.g. database modifications, in response.).; and 
Nguyen does not explicitly disclose
repeatedly testing the model against the ongoing operational data obtained from the first expert system to determine, based on a Goodness-of-Fit (GOF) for the model used by the first expert system and the ongoing operational data obtained from the first expert system, a time to recalibrate the model and a time to re-specify the model, wherein recalibrating the model comprises updating coefficients for the model and wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the first expert system to replace the model used by the first expert system.
However, Bies teaches
the ongoing operational data obtained from the first expert system to determine (pg. 204; If the fitness of the best individual in the new population is better (lower) than that of the previous population, the process is repeated, creating another population, based on the new best individual.), based on a Goodness-of-Fit (GOF) for the model used by the first expert system and the ongoing operational data obtained from the first expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.), …a time to re-specify the model, …wherein re-specifying the model comprises generating a model data file (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.) defining a new model and providing the generated model data file to the first expert system to replace the model used by the first expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).

Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Nguyen with the recalibration as possible, re-specification when necessary determination of Bies to achieve the well-known and expected benefit of efficient and reasonably accurate model for an ongoing data stream.
Seta (US 6430993 B1) teaches
repeatedly testing the model against the ongoing operational data obtained from the first expert system to determine, …a time to recalibrate the model… wherein recalibrating the model comprises updating coefficients for the model (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Nguyen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).

Claim 2, 3, 6, 8, 9, 12, 20, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (Sense & Response Service Architecture (SARESA): An Approach towards a Real-time Business Intelligence Solution and its use for a Fraud Detection Application), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Deslandres et al. (An expert system prototype assisting the statistical validation of simulation models).
Regarding claims 2, 8, and 20, Nguyen, Bies and Seta teach the method, system, and computer learning system of claims 1, 7, and 13, but is understood not to directly teach an expert system for testing. Deslandres teaches “a second expert system performs the testing of the model” (Deslandres page 83 column 2 paragraph 3, “KES PS provides a class hierarchy which might allow us to classify the different validation methods (the most general to the most specialized), whereas production rules 
The artisan of ordinary skill, starting with the method of validation on operational data of Nguyen, Bies, and Seta would have appreciated the benefit of (randomly) sampling as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of random sampling, which would provide the well-known, predictable and expected results of having definable reliability for statistical techniques. The ordinarily-skilled artisan would have been motivated to combine Nguyen, Bies, and Seta with Deslandres as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Nguyen, Bies, and Seta with the use of an expert system for oversight of Deslandres to achieve the well-known and expected benefit of structured ongoing testing of the first expert system.

Regarding claims 3, 9, and 21, Deslandres further teaches “the second expert system obtains random samples of data from the first expert system to test the model” (Deslandres page 83 column 1 paragraph 1, “A system developed to tackle a validation problem should use statistical techniques to be reliable, which require data samples. Thus, we have first restricted the domain investigated to observable systems. 

Regarding claims 6, 12, and 23, Deslandres further teaches “gathering one or more statistics relevant to calibration for the actual data;” (Deslandres page 86 column 1 paragraph 1, “(2) the means class includes different parametric tests about the equality of two population means. (3) in the same way, the variances class is concerned about hypothesis tests on the equality of the two variances.” Examiner understands poor calibration to include at least a situationally significant change in mean, as described in Disclosure fJ[0045.)
“gathering one or more statistics relevant to discrimination for the actual data;” (Deslandres page 81 column 1 paragraph 6, “Hypothesis tests can be used, for example, to compare parameters, and distributions which characterize the model results and the systems results, in order to determine if the model’s behavior has an acceptable range of accuracy for its intended purpose. ... It is the Type II error which consists of the acceptance of an invalid model, which is of more interest in validation.”)
“comparing the one or more statistics relevant to calibration to a first pre-existing validation data;” (Deslandres page 86 column 1 paragraph 2, “the twosamples subclass includes several nonparametric tests that concern different 
“comparing the one or more statistics relevant to discrimination to a second preexisting validation data;” (Deslandres page 86 column 1 paragraph 2, “the two samples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.) and
“based on the comparisons, determining the GOF for the model” (Deslandres page 86 column 1 paragraphs 1-2, the current data can be compared to the Gaussian normal distribution, and can be compared to previous data. Statistical tests can be aggregated as described in column 2.).
The artisan of ordinary skill, starting with the method of validation on operational data of Nguyen, Bies, and Seta, would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Nguyen, Bies, and Seta with Deslandres as proposed above, at least because both are drawn to validation of models.
.

Claims 4, 10, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (Sense & Response Service Architecture (SARESA): An Approach towards a Real-time Business Intelligence Solution and its use for a Fraud Detection Application), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Bellocchi et al. (Validation of biophysical models: issues and methodologies).
Regarding claims 4, 10, and 22, Nguyen, Bies, and Seta teach the method, system, and computer learning system of claims 1, 7, and 13, but is understood not to teach random samples. Bellocchi teaches “obtaining an independent source of random data; and using the independent source of random data as part of the testing” (Bellocchi page 117 column 1 paragraph 1, “The validation of a sugarcane model by Keating et al. (1999) as cited by Sinclair and Seligman (2000), gives an example of a sound test of robustness for the following reasons: (1) a large number (i.e. 19) of data sets for sugarcane growth were used, (2) a broad range of conditions with differing locations, irrigation treatments, and nitrogen fertility treatments were explored, (3) the seasonal evolution of individual components of the model (leaf area index, green biomass, 
The artisan of ordinary skill, starting with the method of validation on operational data of Nguyen, Bies, and Seta, would have appreciated the benefit of using independent validation sets as proposed by Bellocchi. The ordinarily-skilled artisan would readily see the benefits of independent validation sets, which would provide the well-known, predictable and expected results of examining the model’s applicability to data sets other than the original training dataset. The ordinarily-skilled artisan would have been motivated to combine Nguyen, Bies, and Seta with Bellocchi as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Nguyen, Bies, and Seta with the independent validation sets of Bellocchi to achieve the well-known and expected benefit of examining validity of the model over a broader range of data of interest.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker “Method and apparatus for determining the state of an oximetry sensor” (US 6035223 A) – discloses updating neural network coefficients when retraining.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121